Title: To Thomas Jefferson from Thomas Appleton, 10 October 1820
From: Appleton, Thomas
To: Jefferson, Thomas


dear Sir
Leghorn
10th October 1820–
Your favor of the 13th of July & postscription of the 30th reach’d me on the 4th of the present month. A few days previous, I receiv’d by duplicates Mr Vaughan’s letters, containing a bill on Paris, for Two thousand three hundred & fifty three frances. 20cts, which when negotiated, deducting brokerage & postage, left  436 Dollars, which I have paid Mde Pini & now inclose you their receipt for 444:44 Doll—the expences they insisted on paying, and which is correct. I translated to them, all you wish’d, in relation to the delay; and they desire me to Say to you, that even Should the Capital, not be convenient for you to remit, even in a couple of years, they will wait with great pleasure; and again to repeat to you, the infinite obligations, they have receiv’d from your hand.— for everything in relation to the wives of the Raggi’s, I must refer you to my letter of 2nd of June; in which I mention’d, that the four hundred dollars, had been paid to them in equal parts; the determination of the older, not to leave her native country, and the numerous obstacles to the Departure of the younger, with her infant-child, unaccompanied by Some protecting friend.—I lose no time, as you perceive by the date of my letter, to reply, as I now do, to your questions in relation to the Capitals for the columns.—You mention, the corinthian capitals to be Similar to Palladio, book.  1 plate 26. now the edition I possess, this plate contains the edifice of Counts francesco e fratelli Tiene, the order is CompositePallad. B. 11. .—your’s, I presume is a different edition.—this is not material, I shall reply specifically.—they will cost deliver’d here from Carrara, & well-cas’d, the following prices.—to wit.—English inchesDollarsa corinthian Capital for a column, diminish’d diameter208/10110—a dittodo252/10180.—an Ionic Capital26⅛55.—a ditto26½60.— You desire, also, to know the time requir’d, to deliver them in Leghorn, but you have omitted to mention the number of Capitals wanted— supposing, however, that your order Should be for twenty Capitals, half corinthian & the remainder Ionic.—they could be deliver’d here, in five months, from the receipt of your order to procure them, the freight to the U: States from hence, of marble-works in Cases, & which I have frequently Sent, will cost Sixteen dollars the ton measure of 40 Cubic feeor t.—You may rest assur’d, Shou’d you confide to me the order, that the work will be perform’d, by the most skilfull hands, & they will be Cas’d in the Strongest boxes; as they are accustom’d to transport the finest workmanship, to every part of Europe.—The best mode of remittance, is by the way of London; and the man in whom I have the most confidence, indeed, he is unexceptionable for Solidity & prudence, is Samuel Williams, No 13, Finsbury Square London.—Should you approve this mode, the bill Should be bought by your correspondent, Say at Phila remitted to sd Williams to collect, & hold the amount to my order.—I have in the hands of Messrs Snowden & Wagner, merchants of Philadelphia, Several marble busts, larger than life, of Washington, copied from my original Gesso, by Caracchi—of Cristo: Columbus, & Amerigo Vespuccio, copied from original paintings, in the gallery of Florence; they may be Seen on application to the above merchants, and may be had at very moderate prices, if they Should be useful in ornamenting your edifices.—when you shall have determin’d the diameter of the columns for the Pantheon, the Capitals & pilastres, Can be Sent to you, before it will be necessary to place them; by comparing those you may require, with the prices herewith, it will be easy to judge, nearly the cost.—I Send this letter, by duplicates, in order to  insure its Safe delivery to you.—I have also in the hands of the abovemention’d Snowden & Wagner 4. or 5. Statuary marble Chimney pieces of exquisite workmanship—two, I think, are Sculptur’d with the Goddess Ceres, accompanied by all the emblems of agriculture, in relieve—the others represent Bacchus, with his emblems on the frontis piece & columns. Agreeably to mythology.—no Superior workmanship has ever been Sent from Italy—they would ornament the most noble palace: I presume, they could be bought, for about  200– Dollars each—at Messrs Snowden & Wagner.—I have mention’d this, because, I thought it probable, you might have occasion for Such, in Some of the Superior Saloons, of your edifices.—on the 6th inst the neapolitan troops under Genl Pepe, enter’d, by capitulation, the City of Palermo.—The government of Naples progress with  energy & wisdom; and the patriotism of the people, is, perhaps, equal to 1775 in our country—The regular troops have all been withdrawn from the interior, and plac’d on the frontiers—the provinces are left to the guard of Some hundred thousand well armed Guarillos; while the Capital has a national guard of nearly fifty thousand men.—The Empr of Austria, hitherto, confines his army within his italian States; those who believe his counsels guided by wisdom & prudence, judge he will not invade the neapolitan territory.—Accept Sir, the renew’d expressions of my unfeign’d esteem & respect.Th: Appleton